

116 HR 7471 IH: Securing All Fundamental Equipment While Traveling Act
U.S. House of Representatives
2020-07-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7471IN THE HOUSE OF REPRESENTATIVESJuly 1, 2020Mr. Rush introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require frontline personnel of the Department of Homeland Security, air carriers, rail carriers, and employees of airports and train stations to wear personal protective equipment when interacting with members of the public, and for other purposes.1.Short titleThis Act may be cited as the Securing All Fundamental Equipment While Traveling Act or the SAFE While Traveling Act. 2.Requirements relating to the use of personal protective equipment by frontline personnel of the Department of Homeland Security(a)RequirementNot later than 15 days after the date of the enactment of this Act, the Secretary of Homeland Security shall provide all frontline personnel of the Department of Homeland Security, including U.S. Customs and Border Protection, U.S. Immigration and Customs Enforcement, and the Transportation Security Administration, with the appropriate level of personal protective equipment, including masks, gloves, eyewear, and any other necessary equipment, to be worn by such personnel when interacting with members of the public for the duration of the public health emergency declared relating to COVID–19 and any other public health emergency declared after the date of enactment of this Act.(b)ConsultationThe Secretary of Homeland Security shall consult with the Director of the Centers for Disease Control and Prevention and the Assistant Secretary for Occupational Safety and Health of the Occupational Safety and Health Administration regarding the requirement under subsection (a).(c)DefinitionIn this section, the term frontline personnel of the Department of Homeland Security means any officer, agent, or employee of the Department of Homeland Security, and any private sector individual working pursuant to a contract or agreement with the Department, whose duties or responsibilities include interaction with members of the public.3.Requirements relating to the use of personal protective equipment by frontline personnel of the Department of TransportationThe Secretary of Transportation shall take such actions as are necessary to require, for the period beginning on the date of enactment of this Act and for the duration of the public health emergency declared relating to COVID–19, and for the duration of any other public health emergency declared after the date of enactment of this Act, the air carriers, rail carriers, owners and operators of airports, and owners and operators of train stations to—(1)require passengers of such air carrier or rail carrier or individuals present at such airport or train station to wear personal protective equipment, including masks, gloves, and eyewear (as appropriate), while traveling on an aircraft or train of such air carrier or rail carrier or while present at an airport or train station; and (2)provide employees with, and require employees to wear, personal protective equipment, including masks, gloves, and eyewear (as appropriate), while working on an aircraft or train of such air carrier or rail carrier or while working at an airport or train station. 